FILED
                             NOT FOR PUBLICATION                             AUG 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GLORIA QUINTERO-QUINTERO,                        No. 09-72807

               Petitioner,                       Agency No. A096-360-149

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Gloria Quintero-Quintero, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen and reconsider. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen or reconsider,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Valeriano v. Gonzales, 474 F.3d 669, 672 (9th Cir. 2007), and we deny the petition

for review.

         The BIA did not abuse its discretion in denying Quintero-Quintero’s motion

to reconsider where she did not identify any error of law or fact in the BIA’s

previous determination that she failed to establish prejudice resulting from the

alleged errors of former counsel because she did not show any plausible grounds

for relief. See 8 C.F.R. § 1003.2(b)(1); Rojas-Garcia v. Ashcroft, 339 F.3d 814,

826 (9th Cir. 2003) (presumption of prejudice arising from counsel’s failure to file

an appeal is rebutted where petitioner cannot show plausible grounds for relief).

         To the extent Quintero-Quintero also sought reopening on the basis of new

hardship evidence, the BIA did not abuse its discretion in denying her motion

where the new evidence she submitted did not establish prima facie eligibility for

cancellation of removal. See Garcia v. Holder, 621 F.3d 906, 912-13 (9th Cir.

2010).

         PETITION FOR REVIEW DENIED.




                                           2                                     09-72807